Election/Restrictions
Applicant’s election without traverse of the Group I invention to method and the species of Fig. 2 with motion provided by a cam in the reply filed on February 28, 2022 is acknowledged.
Claims 9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.
Applicant appears to have stated that claim 1-10 read upon the elected species. However, the resonant vertical motion is provided by the Figure 3 embodiment of the invention. Therefore, claim 9 is being withdrawn from further consideration along with claims 11-20. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “securing the infant resting member to another structure”, (claim 8), must be shown or the feature(s) canceled from the claim(s). The drawings must show particularly, a procedural step that involves “securing the infant resting member to another structure” with the infant resting member already “coupled to the frame” as recited within claim 8.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not appear clear and complete as to any procedural step that involves “engaging the motor”, (claim 1). It is not clear as to what the step of “engaging the motor” involves. The specification does not appear clear and complete as to any procedural step that involves “securing the infant resting member to another structure”, (claim 10). It is not clear as to what the step of “securing the infant resting member to another structure” involves.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language of claim 1, (and claims 2-8 and 10 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “engaging the motor” as recited within line 6 of claim 1. The specification does not 
The language of claim 1, (and claims 2-8 and 10 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “engaging the motor that produces in a substantially vertical motion of the infant resting member and the infant to soothe the infant” as recited within lines 6-7 of claim 1. It is not clear as to what is being produced. Is it the motor that “produces” or another element that “produces”? Further the recitation “that produces in a substantially vertical motion of the infant resting member and the infant to soothe the infant” appears incomplete. Otherwise, it is not clear as to what is being defined by the recitation at lines 6-7 of claim 1, (e.g., it is not clear as to what is being produced).
Claim 4, line 2, “the substantially vertical position” lacks antecedent basis within the claim. It is therefore, not clear as to what “the substantially vertical position” refers.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “securing the infant resting member to another structure.” The specification does not appear clear and complete as to any procedural step that involves “securing the infant resting member to another structure.” It is not clear as to what the step of “securing the infant resting member to another structure” involves.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claim 1, 2, 4, 5, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. 2002/0113469 in view of Harper et al. 5,863,097.
As to claim 1, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Stern et al. discloses a method for soothing an infant using a mechanical motion, comprising:
providing a frame 22, an infant resting member 26 coupled to the frame and a motor 62 that automatically moves the frame and the infant resting member;
securing an infant in an adjustable position including a position in which the infant’s feet are substantially below its head, (e.g., Figs. 2 and 5);
engaging the motor that produces in a substantially vertical motion of the infant resting member and the infant to soothe the infant, (motor is used); and

Stern et al. does not appear to specifically set forth a generating of vibrations within the infant soothing device.
However, Harper et al. teaches application and utilization of an infant soothing device employing both a motor 60 that automatically moves the frame as well as a mechanism for inducing vibration to the resting member 10, (col. 3, lines 27-38).
Therefore, to have employed a vibrating mechanism with the Stern et al device so as to create or generate a vibration while moving the resting member, thus enhancing 
As for claim 2, generating the vibrations further comprises using the motor to generate the vibrations, (as taught by Harper et al at col. 3, lines 27-38).
As for claim 4, Stern et al. teaches adjusting the infant resting member from the substantially vertical position to one or more other positions, (para [0032], lines 1-6).
As for claim 5, adjusting the infant resting member further comprises adjusting the infant resting member to a horizontal position so that the infant can sleep on the infant resting member, (para [0032], lines 1-6).
As for claim 7, moving the infant resting member and the infant in a selectable motion is taught by both Stern et al., (para [0019])
As for claim 8, the selectable motion further comprises one or more different motion amplitudes, (para [0019] of Stern et al.)
As for claim 10, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), securing the infant resting member to another structure is performed by securing the infant resting member 26 to frame 22.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. 2002/0113469 in view of Harper et al. 5,863,097 as applied to claims 1, 2, 4, 5, 7 and 8 above, and further in view of Myers et al. 2009/0181780.
.  

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








                                                                    /MICHAEL SAFAVI/            
                                                                    Primary Examiner, Art Unit 3631


























M. Safavi
March 04, 2016